DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inducing power in a second inductor coil”; “monitoring the induced voltage against a threshold value”; and “altering the impedance value … when the induced voltage exceeds the threshold value” must be shown or the feature(s) canceled from the claim(s). In the disclosed invention, while the induced voltage of the coil is monitored against a threshold value, the impedance is not controlled as a result of this comparison. See pg.12,9-17, where the induced coil voltage is compared against the first predetermined threshold voltage, and the result of the comparison is used to “allow power output to the load”. On the contrary, it is the monitoring of the voltage applied to the load against a second predetermined threshold that results in the altering of the impedance level. See pg.12,18-21. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claim 15 is objected to because of the following informalities:  “the induced voltage” lacks antecedent basis. The examiner suggests “an induced voltage of the second inductor coil”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
Claim 15 recites, “inducing power in a second inductor coil”; “monitoring the induced voltage against a threshold value; altering the impedance level in circuitry connected to the second inductor coil when the induced voltage exceeds the threshold value”. However, the original specification does not disclose any circuitry capable of such operation. The specification does disclose monitoring the induced voltage of the second coil against a threshold value. However, the result of this comparison/monitoring is not an altering of the impedance level…”. Pg. 7, lines and pg. 12, lines 9-17 of the original specification state:

The control block 131 also contains an output switch (not shown) which serves to isolate the load when the level of the voltage converted from energy induced in the secondary coil 109 is below a predetermined value, and then, to apply power to the load when the voltage exceeds this value.

The coil-power interface circuit 25 includes a storage capacitor (described further below) coupled to the secondary coil 9. The control circuit 31, via the local power supply (which ensures the coil 9 output is suitable for powering the secondary components 16), monitors the induced voltage level on the storage capacitor. When the induced voltage exceeds a first predetermined threshold voltage, the control circuit 31 operates the output switch 33 to allow power output to a load (not shown).

Rather, the instant specification discloses comparing the output voltage applied to the load, not the induced voltage of the coil, in order to determine whether to alter the impedance of the circuitry connected to the second inductor coil. See pg.12, lines 18-21:

The control circuit 31 also monitors the voltage applied to the load. When the output voltage exceeds a second predetermined threshold voltage, the control circuit 31 operates the feedback switch 29 which switches the input impedance from low to high impedance.

Thus, the original specification does not disclose any structure that is capable of monitoring the induced voltage of the second coil against a threshold value and altering impedance level in circuitry … when the induced voltage exceeds the threshold value. Rather, the instant specification only discloses altering the impedance based on a comparison of the output voltage, not the induced voltage in the coil. 
Since the instant specification does not provide any guidance or circuitry as to how such functionality would be operable, it would have required undue burden for one of ordinary skill in the art to carry out the method of claim 15 as it is currently recited.
The previous indication of allowability of claim 15 has been withdrawn based on Applicant’s arguments of what the examiner believes in the intended scope of the claim (see discussion below). For the purpose of applying art, the examiner is interpreting claim 15 as requiring a monitoring of output voltage, rather than the induced voltage of the second coil, against a threshold value and altering the impedance level … when the output voltage exceeds the threshold value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2013/0154386, of record) in view of Ben-Shalom et al. (US 9,166,440, of record and hereinafter “Ben-Shalom”).
Bae discloses a method of providing feedback in an inductive power transfer system (Fig.1) including the following steps:  
providing a drive signal (via 240) in a charging mode (see [0042]) to energise a first inductor coil (L1);  
inducing power in a second inductor coil (L4) separated from the first coil across an air gap (between 200 and 300; see [0025]); 

altering the impedance level in circuitry connected to the second inductor coil (step S101 in Fig.4 and [0040]-[0041] and [0045], where the impedance may be altered to indicate a charge completion state) 
detecting a phase shift in a resonant signal in circuitry (220) connected to the first coil (L1), the phase shift consequent on the alteration in impedance level (see steps S103 and S105 of Fig.4 and [0041] and [0077]); 
altering the drive signal from the charging mode to a stand-by mode in response to detecting the phase shift (see [0042], step S107 of Fig.4 and [0087]).

While Bae does disclose determining a charge completion state and altering the impedance level accordingly, Bae does not disclose how specifically the fully charged state is determined. Specifically, Bae does not disclose “monitoring a voltage against a threshold value” and “altering the impedance level … when the voltage exceeds the threshold value” (as claim 15 is currently being interpreted, and indicated by strike-through annotation above). Ben-Shalom discloses that a fully charged state may be determined by comparing the output voltage (Vout) of a similar power reception device (Fig.10) to a reference voltage (Vref) and discontinuing charging when the output voltage is higher than the reference voltage (see claim 10). One of ordinary skill in the art would have found the specific charge state detection circuit of Ben-Shalom as suitable in providing the functionality broadly described by Bae. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided the charge state detection of Ben-Shalom as suitable circuitry for determining a fully charged state as broadly described by Bae.

Allowable Subject Matter
Claims 1-4, 6-8, and 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  it is noted that Applicant in the arguments submitted 8 April 2021 referred to a different figure than that which was actually used in the prior rejection under 35 U.S.C. 103 of Bae in view of Urano (see pg.7 of the remarks, which argues that Urano, of record, discloses in Fig.9 that td is measured based on a connection point between resistors R3 and R5; however, it is respectfully noted that Fig.28 of Urano was relied upon in the previous rejection). However, claim 1 is patentable over the prior art for different reasons than argued by Applicant. Urano (US 2011/0049997, of record) is now considered the closest prior art pertaining to claim 1. Urano discloses an inductive power system (Fig.28) for coupling a power source (provided by 1202) to a load (R) across an air gap (from L2 to L3/L4) comprising a primary unit (1206, 1110, 1120) and a secondary unit (1130,1140), where the primary unit includes a phase detection circuit (1150) configured to detect changes in a signal in the primary unit (phase changes), a drive circuit (1152,1206,1110,1120) configured to adjust the power level transmitted to the secondary unit depending on detected phase (by varying the operating frequency to optimize coupling; see [0014]), wherein the drive circuit comprises a primary inductor coil (L2) and a series resonant capacitor (C2); and a primary switching frequency circuit (1152), which comprises an internal clock (1152) and configured to alter a switching frequency of the internal clock (“drive frequency tracking”). However, Urano does not disclose that the detected changes in phase are “indicative of changes in an operating condition within the secondary unit” that “the phase changes detected … are phase changed in a resonant signal of the resonant circuitry relative to a clock signal phase” and “detecting the phase of a voltage waveform on the junction of the series current at this junction, rather than a “phase of a voltage waveform” at this junction). Bae (of record) does disclose altering impedance in a secondary/receiver unit indicative of changes in operating condition within the secondary unit (whether the battery is charged or not), however, it is unclear how such an impedance adjustment to convey changes in operating conditions would be utilized in the circuit of Urano. Bae also does not disclose any altering of a frequency of an internal clock or detecting the phase of a voltage waveform on the junction of the series resonant capacitor and primary inductor coil.

Response to Arguments
In light of the amendment submitted on 22 April 2021, the previous rejection of claim 8 under 35 U.S.C. 112(a), claims 2, 8, and 10 under 35 U.S.C. 112(b), and claim 1 under 35 U.S.C. 102(a)(1) have been withdrawn. Claim 1 and subsequent dependent claims are allowed. See the discussion above for reasons for allowability.
Applicant's arguments filed 22 April 2021 with respect to the rejection of claim 15 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant argues that claim 15 is enabled by the specification according to page 11 of the original specification:
“The pulse-generating circuit 15 receives an output from the phase detection circuit 21, which is configured to compare the phase of a resonant signal output to a reference value determined by an internal clock. The resonant signal output by the drive circuit 17 passes via the primary coil feedback circuit 18 to the phase-detection circuit 21. The measured difference in phase varies in dependence on the input impedance in the secondary unit 5. 

However, the issue of enablement is instead related to the monitoring of the “induced voltage” of the second inductor coil, and altering the impedance level according to this monitored voltage. This functionality is not described in the original specification including the passage cited by Applicant, and the disclosed circuit is incapable of such operation. Rather, the instant specification only discloses altering the impedance based on the output voltage, which is different from the induced voltage monitored at the second coil. While the voltage of the second coil is monitored against a threshold voltage, it is done in order to operate an output switch 33 to allow power output to a load. See page 12, 13-15 and page 12,18-21 of the original specification. 
However, in light of Applicant’s arguments, the examiner believes that the scope of the claim is intended to encompass the above disclosed functionality: monitoring the output voltage (not the “induced voltage”) to a threshold and altering the impedance based on this comparison. In light of this new insight, the previous indication of allowability of claim 15 has been withdrawn and a new rejection under 35 U.S.C. 103 has been provided. Additionally, the rejection under 35 U.S.C. 112(a) has been clarified.
Since these new grounds of rejection are not necessitated by amendment, this action is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.